DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-14, and 44 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Ryan E. Dodge Jr. on 06/16/2022.

In the claims: 
	
Claims 3, 31-41, and 45 have been canceled.
	
Independent claim 1 should be amended to recite the following: 

	1.	(Currently Amended) A method for enclosing a rig structure, comprising the steps of:
providing a base and a flexible sheet-form covering having a first edge and a second edge, the flexible sheet-form covering comprising plural sheet-form segments separably connected in series, each of the plural sheet-form segments being movable between a circumferential slack condition to a substantially circumferentially taut condition and between a vertical slack condition to a substantially vertically taut condition, the flexible sheet-form covering having a circumference, and each segment being adapted to connect to each other segment at overlapping edges of the respective segments ; 
arranging the flexible sheet-form covering around a portion of the rig structure;
connecting the overlapping edges of the sheet-form segments together to form a loop around the portion of the rig structure using connectors between the overlapping edges of the sheet-form segments that supply tension to each of the plural sheet-form segments when connected so that each of the plural sheet-form segments are in the substantially circumferentially taut condition;
securing the base to the rig structure;
securing the first edge of the covering around a perimeter of the base; 
securing the second edge of the covering in spaced relation to the base with tension applied to the covering to maintain each of the plural sheet-form segments in the substantially vertically taut condition;
removing or adding segments to modify the circumference of the flexible sheet-form covering; and
maintaining the substantially circumferentially taut condition after the adding or removing of segments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676